                                      101 Filed 06/01/20
      Case 1:18-cv-09031-DLC Document 102       05/29/20 Page 1 of 1



                                      MEMO ENDORSED
Selendy & Gay PLLC
1290 Avenue of the Americas
New York NY 10104
212 390 9000


Faith Gay
Partner
212 390 9001
fgay@selendygay.com

                                       The conference is adjourned to
                                       June 10, 2020 at 10:00 a.m. If
May 29, 2020                           the parties are unable to use
                                       Skype for Business, they may so
                                       notify the Court by June 5.
Via ECF

Hon. Denise Cote                       June 1, 2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     Hyland, et al. v. Navient Corp., et al, No 1:18-cv-09031

Dear Judge Cote:

Plaintiffs write respectfully to request a brief adjournment of the conference
regarding Plaintiffs’ unopposed motion for preliminary approval of the
settlement class (Dkt. 96) currently scheduled for June 5, 2020 at 1:00 p.m.
due to a scheduling conflict. Plaintiffs’ principal trial counsel, Faith Gay, must
appear for an all-day, in-person hearing in a bankruptcy trial in Texas on the
same date, June 5, 2020, which was set during a hearing on May 19, 2020 and
re-confirmed during a status conference held today, May 29, 2020, at 11:00
a.m. See Dkt. 2976, In re Westmoreland Coal Company, et al., No. 18-35672
(Bankr. S.D. Tex.).

Defendants consent to the request for an adjournment. Counsel for both
parties are available to conduct the conference on June 10 or June 11, 2020, if
convenient for the Court. This is the first request for an adjournment of this
hearing. The requested adjournment will not affect any other deadlines in the
case.

Respectfully submitted,



Faith Gay
